Chadwick, J.
— In the year 1906, respondent loaned appellant $4,-000. In January, 1907, a loan of $2,000 was made. On July 1st, 1909, the parties adjusted their affairs and new notes were given, one for $4,000 and two for $2,000, making in all $8,000. It seems to be conceded that the $6,000 originally loaned was for the benefit of the Wilson Coal Company, a corporation, in which appellant and other members of her family owned a considerable block of stock and of which she was an officer. Action was begun to compel payment of these notes, and the appellant interposed the defense of usury. She testifies that she was charged a bonus of $850 on the original $4,000 note, and $375 on the original $2,000 note; that she has paid a part of these exactions and that, on the readjustment of the amounts due and the giving of the ad'ditional $2,000 note, that the unpaid part of the original bonus and an additional bonus was included therein. Respondent’s testimony tends to show that the amount alleged to have been paid or promised to be paid as bonuses were due for services rendered by her to the Wilson Coal Company, and for advances made to George Wilson, a brother of the appellant; that neither of the present parties were able to determine the true amount due upon the settlement of July 1st, 1909, and the readjustment of their differences was left entirely to George Wilson, who was at the time, and for a long time prior thereto had been, general manager of the company.
The trial court found, on this disputed state of facts, that the transaction was not tainted with usury, and rendered a judgment in favor of respondent. We have read the record carefully, and are *697convinced that, although appellant’s testimony is positive, she has, nevertheless, not met the burden of proof. The testimony of respondent is equally positive, and it is sustained by many circumstances not now necessary to detail.
The findings of the trial court will not be disturbed.
This conclusion makes it unnecessary to discuss the law of usury, which has been ably presented in the briefs of counsel.
Affirmed.
Gose, Mount, and Parker, JJ., concur.